


Exhibit 10.1.4




Great Plains Energy Incorporated
Kansas City Power & Light Company
KCP&L Greater Missouri Operations Company


Annual Incentive Plan
Amended effective as of January 1, 2010




Objective


The Great Plains Energy, Kansas City Power & Light Company (KCP&L), and Greater
Missouri Operations Company (GMO) Annual Incentive Plan (“Plan”) is designed to
motivate and reward senior management to achieve specific key financial and
business goals and to also reward individual performance.  By providing
market-competitive target awards, the Plan supports the attraction and retention
of senior executive talent critical to achieving Great Plains Energy’s strategic
business objectives.


Eligible participants include executives and other key employees of Great Plains
Energy, KCP&L, and GMO (“participants”), as approved by the Compensation and
Development Committee (“Committee”) of the Board of Directors.


Target Awards


Target award levels are approved by the Committee and set as a percentage of the
participant’s base salary.  Percentages will vary based on level of
responsibility, market data and internal comparisons.


Plan Year and Incentive Objectives


The fiscal year (“Plan Year”) of the Plan will be the fiscal year beginning on
January 1 and ending on December 31.  Within the first 90 days of the Plan Year,
the Committee will approve specific annual objectives and performance targets
that are applicable to each participant.  Annual objectives will include an
earnings measure weighted at 40%; key Great Plains Energy, KCP&L, or GMO
business objectives weighted at 40%; and a discretionary individual component
weighted at 20%.  Each objective is subject to an established threshold, target,
stretch, and superior performance level.  Each participant will be provided a
copy of the applicable objectives and targets within the first 90 days of the
year.  Objectives, metrics, and performance levels for each Plan Year will be
fixed for the Plan Year and will be changed only upon the approval of the
Committee.


Payment of Awards


Approved awards will be payable to each participant as soon as practicable after
the end of the Plan Year and after the Committee has determined the extent to
which the relevant objectives were achieved.  The awards will be paid in a lump
sum cash payment unless otherwise deferred under the Deferred Compensation Plan.

 
 

--------------------------------------------------------------------------------


 


The amount of an individual participant’s award will be determined based on
performance against the specific objectives and performance targets approved by
the Committee.  Each objective will pay out at 50% for threshold levels of
performance; 100% for target levels of performance; 150% for stretch levels of
performance; and 200% for a superior level of performance.  Awards will be
extrapolated for performance between threshold and target, target and stretch,
and stretch and superior levels.


An award for a person who becomes a participant during a Plan Year will be
prorated unless otherwise determined by the Committee.  A participant who
retires during a Plan Year will receive a prorated award as of his or her
retirement date unless otherwise determined by the Committee.  Prorated awards
will be payable in the event of death or disability of the employee.  A
participant who leaves the Company prior to December 31 of a Plan Year for any
reason other than retirement, death, or disability will forfeit any award unless
otherwise determined by the Committee in its sole discretion.


The Company may deduct from any award all applicable withholding and other
taxes.


The Company will, to the full extent permitted by law, have the discretion based
on the particular facts and circumstances to require that each participant
reimburse the Company for all or any portion of any awards if and to the extent
the awards reflected the achievement of financial results that were subsequently
the subject of a restatement, or the achievement of other objectives that were
subsequently found to be inaccurately measured, and a lower award would have
occurred based upon the restated financial results or inaccurately measured
objectives. The Company may, in its discretion, (i) seek repayment from the
participants; (ii) reduce the amount that would otherwise be payable to the
participants under current or future awards; (iii) withhold future equity grants
or salary increases; (iv) pursue other available legal remedies; or (v) any
combination of these actions.  The Company may take such actions against any
participant, whether or not such participant engaged in any misconduct or was
otherwise at fault with respect to such restatement or inaccurate
measurement.  The Company will, however, not seek reimbursement with respect to
any awards paid more than three years prior to such restatement or the discovery
of inaccurate measurements, as applicable.


Administration


The Committee has the full power and authority to interpret the provisions of
the Plan and has the exclusive right to modify, change, or alter the plan at any
time.


 
 

--------------------------------------------------------------------------------

 


 
2010 Annual Incentive Plan - Officers
 
 
Objectives
Weighting
2008
Actual
2009
Actual
Threshold
50%
Target
100%
Stretch
150%
Superior
200%
40% of Payout
Core Financial Objectives
             
1. GPE Earnings per Share
40%
$1.44
$1.14
$1.15
$1.32
$1.40
$1.49
 
40%
 
40% of Payout
Key Business Objectives
2. SAIDI  (system-wide reliability in minutes)1
5%
73.432
90.61
103.0
90.95
86.4
82.08
3. % Equivalent Availability -coal & nuclear (plant  performance)3
10%
77.8%
79.8%
81.9%
85.2%
86.3%
87.2%
4. OSHA Incident Rate
10%
3.0
2.9
3.2
2.8
2.4
2.2
5. JD Power Customer Satisfaction Index - residential customer satisfaction
5%
Tier I
Tier I
Bottom Half
of Tier II
Top Half
of Tier II
Bottom Half
of Tier I
Top Half
of Tier I
6. Cumulative Synergy Savings (due to merger)
5%
$68.2M
 $212.4M
$290.6M
$363.2M
$435.9M
$472.2M
7. Comprehensive Energy Plan Progress
5%
100%
125%
Qualitative Measure
Judgment made on collective work progress
 
40%
 
20% of Payout
Individual Performance
             
8. Individual Performance
20%
N/A
N/A
Discretionary
Discretionary
Discretionary
Discretionary
 
20%
 



Note:  the annual incentive plan measures have been established for compensation
purposes only.  They do not constitute any guidance, projection or estimate of
these measures, and should not be relied upon for any other purpose.  Great
Plains Energy has separately provided 2010 earnings guidance, and has not
provided any other earnings guidance.



--------------------------------------------------------------------------------

 
1 Beginning in 2010, uses IEEE methodology; prior years have been restated.
 
2 Does not include Aquila until July 14, 2008.
 
3Excludes Iatan 2.


 

